Citation Nr: 1133815	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for tuberculosis of the right kidney.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.

In May 2011, the Veteran presented testimony during a hearing before the undersigned member of the Board of Veterans' Appeals.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges entitlement to a compensable disability rating for his service-connected tuberculosis of the right kidney.  Service connection was initially granted for active tuberculosis of the right kidney by means of a February 1957 rating decision, and an effective date of July 23, 1956, was assigned.  As of October 8, 1957, treatment records demonstrated that the Veteran's disability was inactive.  

Tuberculosis of the kidney is evaluated under Diagnostic Code 7505, for tuberculosis of the kidney.  Diagnostic Code 7505 provides that tuberculosis of the kidney will be rated in accordance with §§ 4.88(b) or 4.89, whichever is appropriate.  Section 4.89 applies to ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968.  These graduated rating provisions are applicable because service connection has been in effect for the Veteran's tuberculosis of the right kidney since 1956.

Under the applicable criteria, inactive nonpulmonary tuberculosis warrants a 100 percent evaluation for two years after the date of inactivity, following active tuberculosis which was clinically identified during active service or subsequently thereto.  A 50 percent evaluation is assigned during the period from the third through the sixth years after the date of inactivity, and a 30 percent evaluation is assigned during the period from the seventh through eleventh years of inactivity. Thereafter, in the absence of a schedular compensable permanent residual, a noncompensable evaluation is warranted.  38 C.F.R. § 4.89 (2010).

Consequently, the Veteran's tuberculosis of the right kidney will be evaluated under the specific body system or systems affected.  Chronic nephritis is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7502 (2010). 

Renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, is assigned a 100 percent evaluation. Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent disability rating. 

A 60 percent disability rating is warranted for renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 is assigned a 60 percent evaluation. 

A 30 percent disability rating is warranted for renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101 is assigned a 30 percent evaluation. 

A noncompensable evaluation is assigned for renal dysfunction evidenced by albumin and casts with a history of acute nephritis, or hypertension that is non-compensable under diagnostic code 7101. 

In this case, the Veteran was afforded a VA examination in February 2009.  In May 2011, he testified that his disability warranted a compensable evaluation due to laboratory findings of hematuria, which may suggest an active disease process.  He further indicated that he experiences hypertension that his possibly related to his service-connected disability.  As the rating schedule explicitly lists both hypertension and other cardiovascular impairment in the diagnostic criteria for renal dysfunction, those issues are directly relevant and must be addressed by a medical professional in conjunction with the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for his service-connected tuberculosis of the right kidney disability since 2008.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  The Veteran should be scheduled for a VA evaluation by all pertinent specialists to determine the exact extent and nature of all current manifestations and/or residuals of his service-connected tuberculosis of the right kidney.

 (a) All necessary laboratory and other testing should be performed.  Determinations should be made as to the presence or absence of all clinical findings including edema, albuminuria and/or changes in BUN, hematuria, frequency and other urinary symptoms, the presence or absence of tuberculosis, etc.  Comprehensive, full-spectrum blood and urine studies should be undertaken, including creatinine evaluations.

 (b) The examiner should specifically opine as to whether the Veteran's hypertension or any other cardiovascular symptomatology is in any way due his service-connected tuberculosis of the right kidney or is a manifestation of active tuberculosis.

 (c) The examiner should opine as to whether there is any indication of reactivation of tuberculosis or tubercular involvement in the joints or elsewhere.

 (d) The examiner should opine as to whether both rather than just the right kidney are impacted by the same service-connected disease process, and/or any impact one had on the other.

3.  Thereafter, the AMC/RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



